Order, Supreme Court, New York County (Gomez, J.), entered March 23, 1981, granting plaintiff’s motion and vacating a judgment of divorce entered by default against the plaintiff on October 29, 1980, reinstating plaintiff’s complaint and directing that the parties appear for depositions and produce relevant books and records, reversed, on the law, the facts, and in the exercise of discretion, without costs and disbursements, the plaintiff’s motion to vacate and set aside the judgment entered on October 29, 1980 is denied, said judgment is reinstated and the stay of the order appealed from pending determination of this appeal issued by this court is vacated. Plaintiff has not made a sufficient showing of an adequate excuse for the default to warrant setting aside the judgment of divorce entered by default against him on October 29, 1980. The excuse offered was “law office failure” which excuse is insufficient, especially when viewed against the history of procrastination disclosed in the record (see Barasch v Micucci, 49 NY2d 594, 599; 5 Weinstein-*703Kom-Miller, NY Civ Frac, par 5015.04). Concur — Kupferman, Sullivan, Carro and Lupiano, JJ.